Citation Nr: 1449339	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  11-26 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for cervical spine degenerative disc disease (DDD).  

2.  Entitlement to an increased rating for status post laminectomy with advanced osteoarthritis of the thoracolumbar spine, rated as 40 percent disabling prior to March 1, 2011, and as 20 percent disabling as of that date, to include the propriety of the reduction to 20 percent effective March 1, 2011.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to May 1991.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, in August 2010 and November 2010.

The August 2010 rating decision continued the 20 percent rating assigned for cervical spine DDD and proposed a reduction in the 40 percent rating assigned for status post laminectomy with advanced osteoarthritis of the thoracolumbar spine.  The November 2010 rating decision reduced the rating assigned for status post laminectomy with advanced osteoarthritis of the thoracolumbar spine to 20 percent, effective March 1, 2011.  This appeal ensued.

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in May 2012.  A transcript is of record.  The current record before the Board consists of a paper claims file and an electronic file known as Virtual VA.

The increased rating claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2009 rating decision, the RO assigned a 40 percent rating for the Veteran's status post laminectomy with advanced osteoarthritis of the thoracolumbar spine pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5237, effective February 13, 2009. 

2.  Following a June 2010 VA spine examination, the RO proposed to reduce the rating for service-connected status post laminectomy with advanced osteoarthritis of the thoracolumbar spine from 40 percent to 20 percent, and notified the Veteran by a letter dated September 8, 2010, of the proposed reduction and the reason for the proposed reduction, and that he had a right to a hearing and 60 days within which to submit evidence. 

3. The RO's reduction of the evaluation of status post laminectomy with advanced osteoarthritis of the thoracolumbar spine went into effect on March 1, 2011. 

4.  The Veteran's status post laminectomy with advanced osteoarthritis of the thoracolumbar spine has demonstrated sustained improvement; the Veteran is able to forward flex to 40 degrees and exhibited no additional loss of range of motion with repetitive motion testing.  


CONCLUSION OF LAW

The criteria for restoration of a 40 percent evaluation for status post laminectomy with advanced osteoarthritis of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.344, 4.71a, Diagnostic Codes 5235-5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Propriety of the reduction for status post laminectomy with advanced osteoarthritis of the thoracolumbar spine

In an August 2010 rating decision, the RO proposed to reduce the rating for status post laminectomy with advanced osteoarthritis of the thoracolumbar spine from 40 percent to 20 percent on the basis that the medical evidence did not support a 40 percent rating.  The 20 percent reduction was subsequently implemented effective March 1, 2011.  See November 2010 rating decision.

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  VA must also notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e) (2014).

After completing the predetermination procedures, VA must send the Veteran written notice of the final action, which must set forth the reasons for the action and the evidence upon which the action is based.  Where a reduction of benefits is found warranted and the proposal was made under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(i)(2) (2014).

In the present case, an August 2010 rating decision proposed the reduction of the schedular rating for the Veteran's status post laminectomy with advanced osteoarthritis of the thoracolumbar spine from 40 percent to 20 percent on the basis that the medical evidence did not support a 20 percent rating.  The Veteran was notified of the proposed action in a September 8, 2010, letter and was given the required 60 days to present additional evidence before the RO subsequently implemented the rating reduction, effective March 1, 2011.  The RO then notified the Veteran of the action taken and his appellate rights in a December 3, 2010, letter.  As such, VA met the due process requirements under 38 C.F.R. § 3.105(e) and (i) (2014).

The Board must now consider whether the reduction in rating was proper.  The criteria for a rating reduction is found in 38 C.F.R. § 3.344 (2014).  Here, the 40 percent rating had been in effect from May 23, 2009.  Pursuant to 38 C.F.R. § 3.344(c), reexamination of a service-connected disability must show improvement in order to reduce a rating.  Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement is clearly reflected, consideration should be given to whether the evidence makes it reasonable certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  In addition, it must also be determined that any such improvement also reflects an improvement in the Veteran's ability to function under ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10 (2014); Brown v. Brown , 5 Vet. App. 413, 420-21 (1993).

The Veteran's service-connected status post laminectomy with advanced osteoarthritis of the thoracolumbar spine is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5237.  Diagnostic Code 5010 provides that arthritis due to trauma is to be rated as degenerative arthritis under Diagnostic Code 5003, which provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Diagnostic Code 5237 is part of the General Rating Formula for Diseases and Injuries of the Spine, which, in pertinent part, provides a 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and a 40 percent disability rating for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

The Board notes at this juncture that there is also a Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under these criteria, a 20 percent rating is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months and a 40 percent rating is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 Note (1).  

The 40 percent rating for the service-connected status post laminectomy with advanced osteoarthritis of the thoracolumbar spine was assigned following a March 2009 VA spine examination.  During that examination, the Veteran exhibited flexion to 15 degrees, extension to zero degrees, bilateral rotation to 60 degrees, and bilateral lateral flexion to 40 degrees.  There was objective evidence of pain with motion and after repetitive motion testing, the Veteran exhibited extension to 15 degrees with pain being the most limiting flexion.  The RO specifically noted that the 40 percent disability rating was based on functional limitation due to subjective complaints of pain and objective findings of limitation of motion, pain with motion, and x-ray evidence of degenerative disc changes.  The RO also specifically noted that since there was a likelihood for improvement, the assigned evaluation was not considered permanent and would be subject to a future review examination.  See May 2009 rating decision.  

Since the assignment of the 40 percent evaluation for status post laminectomy with advanced osteoarthritis of the thoracolumbar spine, private treatment records from Canyon Gate Medical Group have been obtained.  The Veteran underwent a fracture risk assessment and bone density scan in March 2010 and an x-ray of the thoracic spine was taken in April 2010, which contained an impression of no plain film evidence of thoracic fracture; mild degenerative changes.  These records do not contain range of motion testing results or discussion of functional impairment associated with the service-connected status post laminectomy with advanced osteoarthritis of the thoracolumbar spine.

The evidence of record associated with the claims folder since the assignment of the 40 percent rating also includes a VA spine examination conducted in June 2010.  The Veteran reported escalation of symptoms since his March 2009 VA examination, to include increasing pain and stiffness of the back region.  He had not had any injections or blocks of the thoracolumbar area.  The Veteran's present complaints were of pain, weakness and stiffness of the back.  The back pain was constant and associated with muscle spasms with usage.  Radiating pain was occasionally present into the left and right gluteal area and into the left thigh region with aching quality.  The Veteran reported difficulty with balance.  Severity of symptoms ranged from mild to severe, depending on activities.  In the past year, the Veteran reported being treated by his physician with bed rest on three occasions, one time for two weeks, the second episode for one week, and the third episode for three days.  Flare-ups occurred quite frequently.  The Veteran reported decreasing activity or laying down for less than a day and self-treating multiple times.  Treatment included Percocet and topical use of heat and ice.  Associated symptoms included recurrent muscle spasm, which reportedly occurred quite frequently and were spontaneous, lasting for less than 30 seconds.  The Veteran denied bowel or bladder impairment.  The Veteran used a low back brace as needed and would walk on flat and level land a maximum of a quarter mile without stopping.  His job did require him to climb stairs and ladders but he did it in a guarded and slow manner.  The Veteran reported that his gait was unstable and that he stumbled quite frequently and had fallen in the past, though not recently.  He also had not required any treatment due to stumbling.  Prolonged standing was limited to 15 minutes and prolonged sitting was limited to 30 minutes.  The Veteran was able to perform activities of daily living such as washing, dressing, transferring, and attending to personal hygiene without assistance, but was limited with light housekeeping activities.  The Veteran had no physical recreation activities and could no longer run or jump in contact or physical sports.  Lifting and carrying was limited to 30 pounds on an occasional basis and the Veteran could only work overhead for a maximum of three minutes.  The Veteran also reported working without restrictions, though he was limited in his ability to work quickly, lift and carry, or work with his arms at or above shoulder level.  Repetitive carrying and lifting were also to be avoided.

Physical examination at the time of the June 2010 VA spine examination revealed that the Veteran reported that day was a good day as compared to most of the other days.  He walked with a noticeable antalgic limp.  The upright position of comfort was forward flexed to 15 degrees.  The Veteran had difficulty with toe and heel gait, indicated that he felt weakness in the lower extremities and had a balance problem, completed only half of a squat, and was limited by pain, weakness and balance problems involving the back and legs.  Movement of the dorsal lumbar spine was coarse and the Veteran developed spontaneous spasms throughout the examination lasting less than 30 seconds.  There was palpatory tenderness in the lower back region.  Range of motion testing of the thoracolumbar spine revealed forward flexion from zero to 40 degrees; extension from zero to five degrees; and bilateral lateral flexion and bilateral lateral rotation from zero to 30 degrees.  Repetitive movement of the thoracolumbar spine caused no additional loss of range of motion.  Muscle spasm did occur during the examination, which lasted less than 20 seconds, and guarding was present.  After repetitive movement, there was no change in the spinal contour and the Veteran's gait pattern did not significantly change.  The Veteran did not have any postural abnormalities, fixed deformities, or abnormalities of the musculature of the back.  There was no ankylosis of the thoracolumbar spine.  The diagnosis was status postoperative laminectomy superimposed on multiple level degenerative disc disease and osteoarthritis of the thoracolumbar spine.  

In reducing the Veteran's rating to 20 percent, the RO noted that the General Rating Formula for Diseases and Injuries of the Spine apply with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease and that a 40 percent evaluation was not warranted unless there was forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  See November 2010 rating decision.  When the medical evidence that formed the basis for assignment of the 40 percent rating is compared with the medical evidence that has been obtained since the rating was established, the Board finds that a sustained improvement in the Veteran's status post laminectomy with advanced osteoarthritis of the thoracolumbar spine has been demonstrated.  This is so because the only range of motion measurements of record demonstrate that the Veteran was able to forward flex to 40 degrees, which is 10 degrees more than the amount needed to support the assignment of a 40 percent rating; there was no additional loss of range of motion with repetitive motion testing; there was no indication the Veteran had functional loss during range of motion testing, to include from the objectively demonstrated spasms or guarding; and there is no evidence from the private treatment records to corroborate the assertion made by the Veteran during the June 2010 VA examination that his status post laminectomy with advanced osteoarthritis of the thoracolumbar spine resulted in bed rest, such that there is no evidence to substantiate that he had incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, which is required for the assignment of a 40 percent rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Based on these findings, the symptoms exhibited by the Veteran's status post laminectomy with advanced osteoarthritis of the thoracolumbar spine more nearly approximately the criteria for a 20 percent evaluation under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).  The reduction in rating was proper.


ORDER

Restoration of a 40 percent rating for service-connected status post laminectomy with advanced osteoarthritis of the thoracolumbar spine is denied.


REMAND

The Veteran's cervical and thoracolumbar spine disabilities were last examined over four years ago.  A more contemporaneous examination is needed.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

The Veteran testified to only receiving private treatment, and indicated that he was seeing Dr. L., who used to be with Canyon Gate Medical Group but had started his own practice, and that he also received treatment from Western Regional Center for Brain and Spine Surgery.  Although the record was held open following the Veteran's May 2012 hearing in order for the Veteran to submit records from Dr. L. and Western Regional Center for Brain and Spine Surgery, no records were received.  As the claims are being remanded for a new VA examination, efforts should be made to obtain contemporaneous private treatment records from these providers.   

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2014). 

Accordingly, the case is REMANDED for the following action:

1.  Make efforts to obtain the Veteran's treatment records from Dr. L. and Western Regional Center for Brain and Spine Surgery.  

2.  Schedule the Veteran for a VA examination to assess the current severity of his cervical and thoracolumbar spine disabilities.  The examiner must review the claims file and all relevant electronic medical records.  Any indicated studies are to be performed.  

The examiner is to identify all residuals attributable to the Veteran's service-connected cervical and thoracolumbar spine disabilities. 

The examiner is to report the range of motion measurements for the cervical and lumbar spine segments, in degrees.

Any pain, weakened movement, excess fatigability or incoordination on movement must be noted, and the examiner should indicate whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. 

The examiner is to describe whether pain significantly limits functional ability during flare-ups or when the cervical and/or lumbar spine segments are used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner is to identify any nerve(s) affected by the Veteran's service-connected cervical and/or thoracolumbar spine disabilities and discuss the extent, if any, of paralysis of the nerves involved. 

The examiner is to discuss whether the Veteran has any neurologic abnormalities, including, but not limited to, bowel or bladder impairment.

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


